DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2012/122163).
As to claim 10, Zhang et al. discloses a method for forming a microneedle device (see abstract). The method comprising providing a microneedle array having a substrate and a microneedle (see Fig. 1 and Fig. 2; page 19, lines 20-22); mixing a physiologically active substance (polypeptides, proteins, see page 11, lines 9-11), arginine (page 10, lines 18-25 and page 12, line 30) , and glycerin (see page 14, lines 6-8) to obtain a coating composition; coating the microneedle with the coating composition (see page 21, lines 3-30) and drying the coating composition to form a coating layer on the microneedle (see page 23, line 89). 
Zhang et al. fails to teach the coating is dried until the mass of arginine reaches 0.06 to 0.85 fold of the mass of the physiologically active substance and the mass of glycerin reaches 40% or less relative to the mass of the whole coating layer as required by claim 10.
Zhang et al. does state the microneedle array is coated until a constant weight is achieved indicating that the volatile carrier is removed. Zhang et al. further states the desire to keep the solid contents of the layer to a specific percentage (see page 11 and page 15) and the amount of the excipients are determined by the solids content. It would have been obvious to one having ordinary skill in the art to ensure the dried layer has the claimed range of arginine and glycerin through routine experimentation in order to optimize the coating characteristics and achieve the desired total solids in the coating. 
As to claim 11, Zhang et al. states the composition could comprise of an acid such as citric acid (see page 13, lines 12-21).
Response to Amendment
The Declaration under 37 CFR 1.132 filed August 30, 2022 is insufficient to overcome the rejection of claims  based upon 35 USC 103 as set forth in the last Office action because:  Applicant argues the combination of glycerin and arginine reduces the occurrence of cracks in the coating layer as compared to other amino acids other than arginine and solvents outside of glycerin (see 4 of Declaration). Applicant provides Table 1-1 to show support for such findings. Example 2 of Table 1-1 shows when a mass of arginine is 0.0115-fold of the active substance and the glycerin is 40% of the relative mass of the coating layer and Example 8 shows when a mass of arginine of 0.462-fold of the active substance and a mass of the glycerin is 33% of the relative mass of the coating layer, no cracks are visible. However, the table does not provide support or showing that the unexpected results are achieved across the entire claimed range of a mass of 0.06-fold to 0.85-fold of a mass of a physiologically active substance and a mass of the glycerin reaches 40% or less relative to the mass of the coating layer therefore the results of achieving the layers without cracks cannot be attributed to the relative amounts of arginine and glycerin as being argued. 
Applicant further compares glycerin and other solvents in Table 2-1, however, the type of arginine is not the same or controlled to show a true comparison of how glycerin in combination with arginine provides the unexpected results. The table compares arginine provided in Example 2 and 8 but fails to show the specific amino acids used in the other examples. Table 2-1 further fails to show the where the unexpected results are achieved across the entire claimed range of a mass of 0.06-fold to 0.85-fold of a mass of a physiologically active substance and a mass of the glycerin reaches 40% or less relative to the mass of the coating layer therefore the results of achieving the layers without cracks cannot be attributed to the relative amounts of arginine and glycerin as being argued. 

Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. Applicant argues the prior art fails to disclose the combination of arginine and glycerin in the claimed ranges to provide the unexpected results of reduction of occurrence of cracks in the coating layer (see pages 6-8). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a reduction in occurrence of cracks when a combination of glycerin and arginine are used, see arguments page 6 and 7) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to the claimed ranges of arginine and glycerin provided unexpected results, applicant provides Table 1-1 of the declaration filed August 30, 2022. However, the provided chart specifically Example 2 and Example 8 only provides support for a mass of arginine that is 0.115- fold (Example 2) and 0.462- fold (Example 8) of the active substance and a mass of glycerin of 33% (Example 8) and 40% (Example 2). Support is not provided for the entire range being claimed. 
Applicant presents arguments regarding the 35 USC 103 rejection over Zhang et al, specifically the showing the amounts of arginine and glycerin being result effective variables (see page 6 of the arguments). Applicants argue the prior art of Zhang et al. fails to teach the desired property of reduction of cracks therefore there is no reaching of result-effective variables. Zhang et al. discloses the desire for a constant weight among the microneedle array of coating material (see page 22-23) as well as a specific percentage of solids content within the coating. Zhang et al. states the solids content depends upon the amount of excipient therefore the amount of excipient is a result effective variable which determines the solids content of the final coating. 
Applicant argues Zhang fails to show possession of using arginine and glycerin because these materials are listed among a laundry list of materials (see pages 7-8 of arguments). Zhang discloses the use of at least one amino acid and lists various amino acids including arginine but exemplifies the use of arginine (See page 13 line 24). Zhang et al. further exemplifies the use of glycerin as a non-volatile cosolvent (see page 14, lines 6-8 and page 14, lines 3-11) which is capable of dissolving the materials. It would have been obvious to one having ordinary skill in the art to use glycerin through routine experimentation in order to achieve the desired solution where the materials are dissolved. Zhang et al. shows glycerin among a list of 4 other co-solvents that can be used in addition to water to dissolve the materials. A list of 5 materials is not a “laundry” list of materials and in order to achieve the desired solution, it would not be extensive to try the 5 different solvents. 
For the reasons states above the rejection over Zhang et al. is maintained. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715

/CACHET I PROCTOR/Primary Examiner, Art Unit 1715